FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 For the month of December, 2013 Euro Tech Holdings Company Limited (Translation of Registrant’s name into English) 18/F Gee Chang Hong Centre, 65 Wong Chuk Hang Road, Hong Kong (Address of Principal Executive Offices) Indicate by check mark whether the Registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form20-F þForm 40-F o Indicate by check mark whether the Registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo þ If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12G3-2(b):82- . 9.01Financial Statements and Exhibits. (d) Exhibits. Press Release, dated December 27, 2013, issued by Euro Tech Holdings Company Limited. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. EURO TECH HOLDINGS COMPANY LIMITED December 30, 2013 By: /s/ Jerry Wong Jerry Wong Chief Financial Officer 3
